Vanguard International Equity Index Funds Supplement to the Statement of Additional Information Dated February 26, 2015 Statement of Additional Information Text Changes The table under the heading Description of the Trust on page B-1 is replaced with the following: Share Classes 1 Institutional Fund 2 Investor Admiral Institutional Plus ETF Vanguard European Stock Index Fund 3 VEURX VEUSX VESIX VEUPX VGK Vanguard Pacific Stock Index Fund 4 VPACX VPADX VPKIX VPAPX VPL Vanguard Emerging Markets Stock Index Fund 5 VEIEX VEMAX VEMIX VEMRX VWO Vanguard FTSE All-World ex-US Index Fund VFWIX VFWAX VFWSX VFWPX VEU Vanguard Total World Stock Index Fund VTWSX  VTWIX  VT Vanguard FTSE All-World ex-US Small-Cap Index Fund VFSVX  VFSNX  VSS Vanguard Global ex-U.S. Real Estate Index Fund VGXRX VGRLX VGRNX  VNQI 1 Individually, a class; collectively, the classes. 2 Individually, a Fund; collectively, the Funds. 3 The ETF Share class is known as Vanguard FTSE Europe ETF (formerly known as Vanguard MSCI Europe ETF). 4 The ETF Share class is known as Vanguard FTSE Pacific ETF (formerly known as Vanguard MSCI Pacific ETF). 5 The ETF Share class is known as Vanguard FTSE Emerging Markets ETF (formerly known as Vanguard MSCI Emerging Markets ETF). © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 72B 102015
